                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



DAYID UPDIKE, on behalf of himself:                                 Case No. 6:18-cv-01383-AA
and for all others similarly situated,                                   OPINION & ORDER

               Plaintiffs,

       vs.

MARION COUNTY, OREGON,

               Defendant.


AIKEN, District Judge:

       On October 19, 2019 this Court issued an Order (doc. 12) granting plaintiff's Motion for

Entry of Default (doc. 10), and on October 23, 2018, the clerk entered default as to defendant

Marion County, Oregon (doc. 13). Now, defendant has filed a Motion to Set Aside the Default

Order (doc. 14). A district court may set aside an entry of default for "good cause." Fed. R. Civ.

P. 55(c). The good cause analysis considers three factors: "(I) whether the party seeking to set

aside the default engaged in culpable conduct that led to the default; (2) whether it had no

meritorious defense; or (3) whether reopening the default judgment would prejudice the other

party." United States v. Signed Pers. Check No. 730 ofYubran S. Mesle, 615 F.3d 1085, 1091

(9th Cir. 2010) (alterations normalized). "[J]udgement by default is a drastic step appropriate


Page I - OPINION AND ORDER
only in extreme circumstances; a case should, whenever possible, be decided on the merits."

Falk v. Allen, 739 F.2d 461,463 (9th Cir. 1984). The Court has considered the factors under the

good cause standard and finds that each weighs in favor of granting relief. This case does not

present extreme circumstances that would make a default judgment appropriate. Accordingly,

defendant's Motion to set Aside the Default Order (doc. 14) is GRANTED.

       IT IS SO ORDERED
                  ,,.-./v]
       Dated this _0_' ,day of December 2018.




                                         Ann Aiken
                                 United States District Judge




Page 2 - OPINION AND ORDER
